DETAILED ACTION
Allowable Subject Matter
Claims1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving first video content from a first communication device associated with a first user; receiving second video content from a second communication device associated with a second user, wherein the second video content includes image content of the first user; receiving biometric data from a third communication device; obtaining a location from each of the first communication device, second communication device, and the third communication device resulting in a group of locations; correlating the first video content, the second video content, the biometric data, and the group of locations resulting in a correlation; generating a first classification for the first video content and the second video content according to the correlation; storing the first video content and the second video content into a hierarchical database according to the first classification; in response to receiving a request for a user experience, accessing the first video content and the second video content from the hierarchical database; determining a range of emotional states in response to processing the first video content and the second video content; selecting enhanced video content according to the range of emotional states; generating the user experience, wherein the user experience includes a first portion of the first video content, a second portion of the second video content, and a third portion of the enhanced video content; and presenting the user experience on a display; in combination with the remaining language of independent claims 1, 10 or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628